DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited Poole, Chapter 5, IBEM Coil Design, Improved equipment and techniques for dynamic shimming in high field MRI, 2007 (Poole).

	Regarding claim 1, Poole discloses a method of manufacturing an electromagnet coil for use in a magnetic resonance imaging (MRI) system, the method comprising:
	generating a coil surface representation defining a surface to contain the electromagnet coil (Poole, e.g., pages 67-73 and sections 5.2.1 - 5.2.7, particularly 5.2.1, mesh generation);
	defining a set of performance metric functions, the set including a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil (Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.4.1, at least second, third and fourth terms of equation 5.41 respectively define a set of performance metric functions, with the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil; also see page 65, section 5.1.6, equation 5.21);
	defining a performance functional based on the coil surface representation and the set of performance metric functions (Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, at least second, third and fourth terms of equation 5.41 respectively define a set of performance metric functions, with the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil; also see page 65, section 5.1.6, equation 5.21; equation 5.41 defines a performance functional based on the coil surface representation and the set of performance metric functions);
	optimizing the performance functional (Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41);
	generating a current density pattern over the coil surface representation based on the optimized performance functional (Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41, based on which the stream-function of the current density, ψ(r') can be determined and plotted over the surface geometry); and
	obtaining coil windings defining the electromagnet coil from the current density pattern (Poole, e.g., pages 79-80 and section 5.3.1, stream-function is contoured to produce the wire paths for the coil design).

	Regarding claim 2, Poole discloses wherein the set of performance metric functions further includes at least one of (i) a field shape function defining a degree of matching between a field shape of the electromagnet coil and a target field shape, and (ii) a field strength function (see Poole as applied to claim 1, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, equation 5.41 defines a performance functional based on the coil surface representation and the set of performance metric functions; the first term in equation 5.41 is a field shape function defining a degree of matching between a field shape of the electromagnet coil and a target field shape).

	Regarding claim 3, Poole discloses wherein defining the performance functional includes setting a constraint on the mutual inductance function (see Poole as applied to claim 1, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil; index N, number of nodes, is a constraint on the mutual inductance function).

	Regarding claim 4, Poole discloses wherein defining the performance functional includes applying a weighting parameter to the mutual inductance function (see Poole as applied to claim 1, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil, wherein λc is a weighting parameter applied to the mutual inductance function).

	Regarding claim 5, Poole discloses wherein the set of performance metric functions further includes another mutual inductance function corresponding to a third electromagnet coil (see Poole as applied to claim 1, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil, wherein index C>1, i.e., more than one other coils, will result in another mutual inductance function corresponding to a third electromagnet coil).

	Regarding claim 7, Poole discloses wherein optimizing the performance functional includes minimizing the performance functional (see Poole as applied to claim 1, Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41).

	Regarding claim 8, Poole discloses wherein obtaining the coil windings includes: generating a stream function representing the current density pattern; and selecting contours based on the stream function (see Poole as applied to claim 1, Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41, based on which the stream-function of the current density, ψ(r') can be determined and plotted over the surface geometry; pages 79-80 and section 5.3.1, stream-function is contoured to produce the wire paths for the coil design).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poole.

	Regarding claim 6, Poole is not relied upon as explicitly disclosing wherein the set of performance metric functions further includes an alternative position of the electromagnet coil relative to the second electromagnet coil.  Poole nonetheless discloses that the mutual inductance between two conductors, e.g., coils, is dependent upon the relative positions of the two conductors (Poole, e.g., page 65, section 5.1.6, e.g., equations 5.22 and 5.23, |rc - r'|.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Poole such that the set of performance metric functions further includes an alternative position of the electromagnet coil relative to the second electromagnet coil.  In this way, in the event that a first spacing between the electromagnetic coils results in an unacceptable degree of inductive coupling, an alternative position of the electromagnet coil relative to the second electromagnet coil may be used for the performance metric functions such that an acceptable degree of inductive coupling is obtained.

	Regarding claim 9, Poole is not relied upon as explicitly disclosing wherein obtaining the coil windings further includes: iteratively adjusting at least one of a spacing of the contours and an offset of the contours relative to the stream function, to minimize the mutual inductance between the electromagnet coil and the second electromagnet coil.  Poole nonetheless teaches that the stream function may be contoured to produce the wire paths for the coil design based on a selected number of contour levels, e.g., 10 contour levels (Poole, e.g., pages 79-80, section 5.3.1).  One of ordinary skill in the art will appreciate that the number of contour levels represents a design choice that may be dictated by, for example, minimum wire spacing (e.g., see page 81, section 5.3.3) and a desired approximation of the current density represented by the stream function ψ(r).  One of ordinary skill in the art would further appreciate that the number of contour levels will determine the number of coil turns, which impacts inductive coupling to a degree.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Poole such that coils having different coil contour levels/spacing are designed and compared in an iterative manner so that one of the designed coils that best minimizes mutual inductance while at the same time satisfying other applicable constraints (e.g., conductor spacing, current density approximation) may be selected. 

	Claim 10 recites a computing device for design of an electromagnet coil for use in a magnetic resonance imaging (MRI) system, the computing device comprising:
	a memory; and
	a processor configured to:
		generate a coil surface representation defining a surface to contain the electromagnet coil;
		define a set of performance metric functions, the set including a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil;
		define a performance functional based on the coil surface representation and the set of performance metric functions;
		optimize the performance functional;
		generate a current density pattern over the coil surface representation based on the optimized performance functional; and
		obtain coil windings defining the electromagnet coil from the current density pattern,
and is rejected under 35 U.S.C. 103 as being unpatentable over Poole for reasons identical to those discussed above in connection with claim 1, recognizing Poole discloses coil design processes that are computer-implemented (see, e.g., pages 67-68, mesh generation using modeling program; pages 76-77, pages 76-77, calculating matrices using a computer), and further recognizing that one of ordinary skill in the art would be motivated to implement Poole’s design methodology programmatically using suitable software stored in a memory that is execute by a processor for at least the reason that this would allow Poole’s coil design processes to be performed within a reduced amount of time compared to manual computation.

	Regarding claim 11, Poole discloses wherein the set of performance metric functions further includes at least one of (i) a field shape function defining a degree of matching between a field shape of the electromagnet coil and a target field shape, and (ii) a field strength function (see Poole as applied to claim 10, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, equation 5.41 defines a performance functional based on the coil surface representation and the set of performance metric functions; the first term in equation 5.41 is a field shape function defining a degree of matching between a field shape of the electromagnet coil and a target field shape).

	Regarding claim 12, Poole discloses wherein the processor is configured, to define the performance functional, to set a constraint on the mutual inductance function (see Poole as applied to claim 10, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil; index N, number of nodes, is a constraint on the mutual inductance function).

	Regarding claim 13, Poole discloses wherein the processor is configured, to define the performance functional, to apply a weighting parameter to the mutual inductance function (see Poole as applied to claim 10, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil, wherein λc is a weighting parameter applied to the mutual inductance function).

	Regarding claim 14, Poole discloses wherein the set of performance metric functions further includes another mutual inductance function corresponding to a third electromagnet coil (see Poole as applied to claim 10, e.g., Poole, e.g., pages 73-74 and sections 5.2.8, in equation 5.41, the fourth term corresponding to a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil, wherein index C>1, i.e., more than one other coils, will result in another mutual inductance function corresponding to a third electromagnet coil).

	Regarding claim 15, Poole is not relied upon as explicitly disclosing wherein the set of performance metric functions further includes an alternative position of the electromagnet coil relative to the second electromagnet coil.  Poole nonetheless discloses that the mutual inductance between two conductors, e.g., coils, is dependent upon the relative positions of the two conductors (Poole, e.g., page 65, section 5.1.6, e.g., equations 5.22 and 5.23, |rc - r'|.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Poole such that the set of performance metric functions further includes an alternative position of the electromagnet coil relative to the second electromagnet coil.  In this way, in the event that a first spacing between the electromagnetic coils results in an unacceptable degree of inductive coupling, an alternative position of the electromagnet coil relative to the second electromagnet coil may be used for the performance metric functions such that a acceptable degree of inductive coupling is obtained.

	Regarding claim 16, Poole discloses wherein the processor is configured, to optimize the performance functional, to minimize the performance functional (see Poole as applied to claim 10, Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41).

	Regarding claim 17, Poole discloses wherein the processor is configured, to obtain the coil windings, to: generate a stream function representing the current density pattern; and select contours based on the stream function (see Poole as applied to claim 1, Poole, e.g., pages 74-76 and section 5.2.9, determining minimum of functional U of equation 5.41, based on which the stream-function of the current density, ψ(r') can be determined and plotted over the surface geometry; pages 79-80 and section 5.3.1, stream-function is contoured to produce the wire paths for the coil design).

	Regarding claim 18, Poole is not relied upon as explicitly disclosing wherein the processor is further configured, to obtain the coil windings, to: iteratively adjust at least one of a spacing of the contours and an offset of the contours relative to the stream function, to minimize the mutual inductance between the electromagnet coil and the second electromagnet coil.  Poole nonetheless teaches that the stream function may be contoured to produce the wire paths for the coil design based on a selected number of contour levels, e.g., 10 contour levels (Poole, e.g., pages 79-80, section 5.3.1).  One of ordinary skill in the art will appreciate that the number of contour levels represents a design choice that may be dictated by, for example, minimum wire spacing (e.g., see page 81, section 5.3.3) and a desired approximation of the current density represented by the stream function ψ(r).  One of ordinary skill in the art would further appreciate that the number of contour levels will determine the number of coil turns, which impacts inductive coupling to a degree.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Poole such that coils having different coil contour levels/spacing are designed and compared in an iterative manner using the processor so that one of the designed coils that best minimizes mutual inductance while at the same time satisfying other applicable constraints (e.g., conductor spacing, current density approximation) may be selected.
	
	Claim 19 recites a non-transitory computer-readable medium storing a plurality of instructions executable by a processor of a computing device to:
	generate a coil surface representation defining a surface to contain an electromagnet coil for use in a magnetic resonance imaging (MRI) system;
	define a set of performance metric functions, the set including a mutual inductance function defining mutual inductance between the electromagnet coil and a second electromagnet coil;
	define a performance functional based on the coil surface representation and the set of performance metric functions; optimize the performance functional;
	generate a current density pattern over the coil surface representation based on the optimized performance functional; and
	obtain coil windings defining the electromagnet coil from the current density pattern,
and is rejected under 35 U.S.C. 103 as being unpatentable over Poole for reasons identical to those set forth above in connection with claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2010/0268514 to Liu et al. relates to a method for designing an electromagnetic gradient coil for magnetic resonance imaging systems.
	US 2016/0178718 to Bindseil et al. relates to the construction and operation of electromagnetic coils; see, e.g., Fig. 10.
	Poole, M.; Weiss, P.; Lopez, H. S.; Ng, M. & Crozier, S. Minimax current density coil design Journal of Physics D: Applied Physics, 2010, 43, 095001, relates to coil design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R MILLER/Primary Examiner, Art Unit 2863